594 N.W.2d 888 (1999)
In re Petition for REINSTATEMENT to the Practice of Law OF Timothy C. HECKMANN.
No. C3-96-1755.
Supreme Court of Minnesota.
June 10, 1999.

ORDER
WHEREAS, on January 2, 1997, petitioner Timothy Heckmann was indefinitely suspended from the practice of law with petition for reinstatement prohibited until the earlier of his admission to practice law in the State of Wisconsin or the expiration of five years, In re Heckmann, 557 N.W.2d 205 (Minn.1997);
WHEREAS, on January 5, 1999, this court amended petitioner's suspension to permit petition for reinstatement after two years of suspension;
WHEREAS, on January 13, 1999, petitioner filed a petition for reinstatement;
WHEREAS, following an investigation and report by the Director of the Office of Lawyers Professional Responsibility, the petition was heard by a panel of the Lawyers Professional Responsibility Board pursuant to Rule 18, Rules on Lawyers Professional Responsibility, following which the panel issued findings of fact, conclusions and a recommendation, including findings that petitioner has fully complied with the procedural conditions set out by the court and that he has established by clear and satisfactory evidence that he has undergone such changes as to render him fit to resume practice and the panel recommendation that petitioner be reinstated;
WHEREAS, the Director agrees with the panel's recommendation; and
WHEREAS, this court has considered all the facts and circumstances surrounding this matter and agrees with the recommendation of the panel and the Director,
IT IS HEREBY ORDERED that petitioner Timothy C. Heckmann be, and hereby is, reinstated to the practice of law in the State of Minnesota.
BY THE COURT:
Alan C. Page
Alan C. Page
Associate Justice